DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical key and slot device in claims 5 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve in claims 6 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Fig. 8 should be Fig. 8A and Fig. 8B as taught in Par. [0033].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 12-20 are objected to because of the following informalities:  in the preamble “a wellbore” should be changed to --the wellbore-- since proper antecedent bases was established in claim 11.  Appropriate correction is required.
Claims 16 and 17 are objected to because of the following informalities: “an orientation device” should be changed to --the orientation device-- since proper antecedent bases was established in claim 11, line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the perforation guns" in lines 5, 6 and 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner contends there can be only one perforating gun based on the limitations in lines 2 and 4 of claim 1. The limitations state “at least one perforating gun” and “one or more perforating gun”
Claim 1 is ambiguous and confusing and is rendered indefinite.  Line 5 of claim 1 states “orientation sensors associated with the perforating guns”. Examiner contends this limitation could mean more than one orientation sensor can be associated with one perforating gun.  Also the limitation could mean one orientation sensor is associated with each perforating gun. For these reasons stated above, this claim is rendered indefinite.
Claim 11 recites the limitation "the orientation sensor" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation "the perforating gun" in lines 6, 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The antecedent in lines 2-3 utilizes “at least one perforating gun”.
Claim 11 is ambiguous and confusing and is rendered indefinite.  Line 6 of claim 11 states “taking readings from sensors associated with the perforating gun”. Examiner contends this limitation could means more than one sensor is associated with one perforating gun. However the disclosures does not support this limitation. The disclosure teach each perforating gun (143) has an orientation sensor element (144).  (In an embodiment, attached to each gun is an orientation sensor 144 that transmits a reading from a self-aligning ring 149 that rotates on a bearing by means of a weighted segment.; Par. [0030]; Fig. 4).
Examiner contends this limitation could mean more than one orientation sensor can be associated with one perforating gun.  Also the limitation could mean one orientation sensor is 
Claim 12 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godfrey US Patent 9,945,215 (Godfrey).
Regarding claim 1, Godfrey discloses a perforating system comprising: at least one perforating gun (302), each having at least one shaped charge (306); an orientation device (magnetic anomaly detector; col. 2, lines 26-32) that provides one or more orientation datum by which orientations of a selected one or more perforating guns can be compared; orientation sensors (distributed acoustic sensor (DAS) sensing the orientation of the perforating gun; col. 7, lines 19-26 & 31-33 and col. 11, lines 58-62; Fig. 4; claim 1) associated with the perforating guns to detect relative alignment of the perforating guns as compared to the one or more orientation datum and generate signals indicative of the relative alignment (the magnetic anomaly detector can be compared to the DAS sensor; col. 6, lines 33-39; claims 1& 12); and a controller in communication with the orientation sensors and configured to provide detonation signals to the perforating guns in response to orientation sensor signals (examiner contends a controller/processor is located at the surface and communicate and controls the perforating gun and DAS system by a data link such as a wire line 304; col. 7, lines 19-25; claim 1). (Abstract; Figs. 1-4; claims 1 & 12). The DAS system and anomaly detector are two different orientation systems that are associated with a perforating gun.  Both of these systems can be compared. (col. 6, lines lines36-39). 
Regarding claim 2, Godfrey discloses the controller provides a detonation signal to one or more perforating guns in response to an orientation sensor signal indicative of an acceptable orientation. (col. 11, lines 5-7; 52-57; Fig. 4).
Regarding claim 11, Godfrey discloses a method of perforating a wellbore comprising: inserting into a wellbore a perforation tool string (302, 304), the perforation tool string comprising at least one perforating gun (302) having perforation charges (306) and an orientation device (the magnetic anomaly detector can be compared to the DAS sensor; col. 6, lines 33-39; claim 12); taking readings from the orientation device that provides an orientation datum by which the orientation of a selected one or more of perforating guns can be compared; taking readings from sensors (distributed acoustic sensor (DAS) sensing the orientation of the perforating gun; col. 7, lines 19-26 & 31-33 and col. 11, lines 58-62; Fig. 4; claim 1) associated with the perforating gun that detect relative alignment of the perforating gun as compared to the orientation datum (the magnetic anomaly detector can be compared to the DAS sensor; col. 6, lines 33-39; claims 1& 12); checking if the readings received from the orientation sensor is indicative of a desired orientation of the perforating gun (the magnetic anomaly detector can be compared to the DAS sensor; col. 6, lines 33-39; claims 1& 12); and providing a detonation signal to the perforating gun in response to readings received from the orientation sensor (examiner contends a controller/processor is located at the surface and communicate and controls the perforating gun and DAS system by a data link such as a wire line 304. The perforating gun will fire the shaped charges when a signal from the surface controller/processor is received; col. 7, lines 19-25; claim 1). (Abstract; Figs. 1-4; claims 1 & 12).
Regarding claim 12, Godfrey discloses providing a detonation signal from the controller to one or more perforating guns in response to an orientation sensor signal indicative of an acceptable orientation (col. 11, lines 5-7; 52-57; Fig. 4).
Claims 3-10 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676